Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

This patent Application is a DIV of US patent application 15/263,149, filed on 09/12/2016.
Claims 229, 235, 258, 268, 284-287 and 289-293 are currently pending in this patent application.
In response to a previous Office action, a non-final action (mailed on 12/14/2020), Applicants filed a response and an amendment on 06/14/2021, amending claims 229, 235, and 284, and adding new claims 289-293 is acknowledged. 
Claims 258, 268 and 287 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions. 
Claims 229, 235, 284-286 and 289-293 are present for examination.

Applicants' arguments filed on 06/14/2021, have been fully considered and are deemed persuasive to overcome all of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

	
Withdrawn-Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Withdrawn-Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

The previous rejection of Claims 229, 285 and 286 under 35 U.S.C. 102(a)/(b) based upon a public use or sale or other public availability of the invention as anticipated by Raemakers-Franken et al. (Biochemical synthesis of 6-amino caproic acid. US 2007/0254341 A1, publication 11/01/2007, see IDS) is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

Withdrawn-Claim Rejections – AIA  35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready

(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

The previous rejection of Claims 229, 284-285 and 286 under 35 U.S.C. 103(a) before the effective filing date as being unpatentable over Raemakers-Franken et al. (Biochemical synthesis of 6-amino caproic acid. US 2007/0254341 A1, publication 11/01/2007, see IDS) as applied to claims 229, 285 and 286 above, and further in view of Crouzet et al. (Enzymes and microorganisms having amidase activity for hydrolyzing polyamides. US 6214592, issued on 04/10/2001, IDS) is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 
 

Withdrawn-Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The previous rejection of Claims 229, 235, 284-285 and 286 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over at least claims 1, 3-4 and 5 of US patent 10415042 (see PTO892), is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 
 The previous rejection of Claims 229, 235, 284-285 and 286 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over at least claims 1-4 and 5 of U. S. Patent 9458480, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael L Hebert, applicants’ representative on 07/30/2021. 
Election/Restriction/Rejoinder
Claims 229, 235, 284-286 and 289-293 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 258, 268 and 287 are  directed to the process of using the allowable product, previously withdrawn from consideration as a result of a restriction 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement of groups V, and VI-VII   (claims 229, 235, 258. 268, 284-286, 287, 289-293) as set forth in the Office action mailed on 04/17/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Amend claims as shown below:
286. (Currently amended) The non-naturally occurring microbial organism of claim 229, wherein said non-naturally occurring microbial organism is in , wherein said culture medium is in an atmosphere of less than 1% oxygen or comprises dissolved oxygen in an amount that is less than 10% of saturation.
287. (Currently amended) A method for producing 6-aminocaproic acid (6-ACA), comprising culturing a non-naturally occurring microbial organism of claim 229 under conditions and for a sufficient period of time to produce 6-ACA
.
Allowable Subject Matter
	Claims 229, 235, 258. 268, 284-286, 287, 289-293 and 294 are allowed.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance:  The applicant has claimed a non-naturally occurring microbial organism, comprising a microbial organism having a 6-aminocaproic acid (6-ACA) pathway comprising at least two exogenous nucleic acids encoding 6-ACA pathway enzymes expressed in a sufficient amount to produce 6-ACA from glutamate, said 6-ACA pathway enzymes comprising: a glutamyl-CoA transferase or a glutamyl- CoA ligase; a beta-ketothiolase; an 3-oxo-6-aminopimeloyl-CoA oxidoreductase; a 3- hydroxy-6-aminopimeloyl-CoA dehydratase; a 6-amino-7-carboxyhept-2-enoyl-CoA reductase; 6-aminopimeloyl-CoA hydrolase, transferase and/or ligase; and a 2-aminopimelate decarboxylase. The prior arts do not teach a non-naturally occurring microbial organism, comprising a microbial organism having a 6-aminocaproic acid (6-ACA) pathway comprising at least two exogenous nucleic acids encoding 6-ACA pathway enzymes expressed in a sufficient amount to produce 6-ACA from glutamate, said 6-ACA pathway enzymes comprising: a glutamyl-CoA transferase or a glutamyl- CoA ligase; a beta-ketothiolase; an 3-oxo-6-aminopimeloyl-CoA oxidoreductase; a 3- hydroxy-6-aminopimeloyl-CoA dehydratase; a 6-amino-7-carboxyhept-2-enoyl-CoA reductase; 6-aminopimeloyl-CoA hydrolase, transferase and/or ligase; and a 2-aminopimelate .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal H. Chowdhury, whose telephone number is 571-272-8137.  The examiner can normally be reached on 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Rm. REM 5A49 and Mail Box REM 2C71
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656